
	

113 S423 IS: To amend title V of the Social Security Act to extend funding for family-to-family health information centers to help families of children with disabilities or special health care needs make informed choices about health care for their children.
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 423
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title V of the Social Security Act to extend
		  funding for family-to-family health information centers to help families of
		  children with disabilities or special health care needs make informed choices
		  about health care for their children.
	
	
		1.Extension of funding for
			 family-to-family health information centersSection 501(c)(1)(A)(iii) of the Social
			 Security Act (42 U.S.C. 701(c)(1)(A)(iii)) is amended by striking
			 2013 and inserting 2016.
		
